DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on September 22, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 Response to Amendments
	This office action is responsive to application 16/551,988 where the Applicant filed an RCE on September 22, 2021 for the corresponding amendments filed on August 17, 2021.  Claims 1, 10, 14, and 18 were amended, and claims 10 and 18 are now amended by the examiner’s amendment as detailed below.  Claims 1-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.  Regarding the Applicant’s response at pages 7-12 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Joseph Monaghan (Reg. No. 66,022) on December 28, 2021.
Please amend the claims as follows:
10. 	(Currently Amended) The method of claim 1 further comprising: 
wherein accessing, by the first build task in the first TEE, the sensitive information associated with the first build task further comprises: 
accessing, by the first build task, a source code; 
wherein generating, by the first build task in the first TEE, the first executable software component of the software package in the first TEE further comprises: 
compiling, by the first build task, the source code to generate the first executable software component; and 
wherein after generating the first executable software component, discarding, by
the first build task in the first TEE, the sensitive information further comprises:
discarding the source code.
comprising 
receiving, by a first compute instance of a cloud computing environment, a first build task of a build process, the build process comprising a plurality of build tasks to generate a software package comprising a plurality of executable software components; 
initiate, in a first trusted execution environment (TEE) of the first compute instance, the first build task; 
accessing, by the first build task in the first TEE, sensitive information associated with the first build task; 
storing, by the first build task in the first TEE, the sensitive information within a memory of the first TEE, the sensitive information inaccessible to the first compute instance outside the first TEE; 
generate, by the first build task in the first TEE, a first executable software component of the software package in the first TEE; and 
after generating the first executable software component, discarding, by the first build task in the first TEE, the sensitive information.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are 1) “Bojjireddy” (US 2019/0180006), 

1) Bojjireddy discloses a method and system that implements a software development pipeline for creating program code that is wrapped and ultimately executed within an enclave of a trusted execution environment.  2) Celli discloses a method and system for deploying software packages with increased security that relies upon cryptographic keys.  3) Gaur discloses a system for improving the open platform that allows developers to build, ship, and run distributed applications or microservices within complex microservices environments, such as cloud computing environments.  
4) Ivanov discloses a cloud computing platform that provides a developer with a deployment environment, which relies upon the virtualized containers or virtual machines, for the testing, staging, and production of programs or applications.  5) Smith discloses a trusted execution environment that receives trusted binary code as input, translates and signs the binary code, and then exports the new binary code performs from the trusted execution environment.  6) Sood discloses a method and system for managing a request to configure a secure execution environment for a workload and the subsequent implementation of a secure set of enclaves to execute the workload.  
7) Hintermeister discloses a method and system to allow software developers to have a shared development environment to maintain security and development at local clients while also allowing testing of the services at the local clients.  8) Ji discloses a system and method to simplify a trusted application development and deployment, the 
What is missing from the prior art is a method, system, and computer programming product with the following characteristics.  The method, system, and computer programming product comprise a first compute instance of a cloud computing environment, wherein the first compute instance includes a first trusted execution environment (TEE).  The first compute instance receives a first build task of a build process, the build process comprising a plurality of build tasks to generate a software package comprising a plurality of executable software components.  The first build task is initiated in the first TEE of the first compute instance.  The first build task in the first TEE accesses sensitive information associated with the first build task, and the first build task in the first TEE stores the sensitive information within a memory of the first TEE, with the sensitive information being inaccessible to the first compute instance outside the first TEE.  The first build task in the first TEE generates a first executable software component of the software package in the first TEE, and after generating the first executable software component, the first build task in the first TEE discards the sensitive information.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 14, and 18.  Therefore, claims 1, 14, and 18 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1, 14, and 18 are allowable by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491